DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 04/04/2022 has been entered – Claims 1, 13, and 15 are amended and Claims 4 and 14 are cancelled. Claims 1-3, 5-13, and 15-20 remain pending in this application. 

The rejections of Claim 15 under 35 U.S.C. 112(b) and 35 U.S.C. 112(d) as previously set forth in the Non-Final Office Action mailed 02/17/2022 are overcome by Applicant’s amendment. 

The rejections of Claims 1-15 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2019/0119312 A1) and Claims 16-19 under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0119312 A1) as previously set forth in the Non-Final Office Action mailed 02/17/2022 are overcome by Applicant’s amendment. 

The rejection of Claims 1-20 under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0119312 A1) in view of Kawabe et al. (US 2016/0315273 A1) as previously set forth in the Non-Final Office Action mailed 02/17/2022 is overcome by Applicant’s amendment. However, as outlined in greater detail below, new grounds of rejection have been made.  

The provisional rejection of Claims 1-14 and 16-20 on the ground of nonstatutory double patenting as being unpatentable over Claims 13-17 and 20 of copending Application No. 16/898,737 (reference application) as previously set forth in the Non-Final Office Action mailed 02/17/2022 is overcome by Applicant’s amendment. 

The provisional rejection of Claims 1-3, 5-12, 16-18, and 20 on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 14 of copending Application No. 16/998,878 (reference application) as previously set forth in the Non-Final Office Action mailed 02/17/2022 is overcome by Applicant’s amendment. 

Response to Arguments
Applicant’s arguments on Pages 42-43 of the reply with respect the rejections of the claims under 35 USC § 102 and 35 USC § 103 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 13, the instant claim recites the organometallic compound of Claim 12 wherein A11 is of Formulae 2-1 to 2-20, 2-22 to 2-36, and 2-38 to 2-47. Note that Claim 13 is indirectly dependent from the independent Claim 1 which also requires that A11 is of Formulae 2-1 to 2-20, 2-22 to 2-36, and 2-38 to 2-47 (see the last line of Claim 1 on Page 2). Accordingly, Claim 13 is considered to be of improper dependent form as it fails to further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.









Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0105556 A1) and further in view of Kawabe et al. (US 2016/0315273 A1). 
Regarding Claims 1-3 and 5-11, Li teaches organometallic compounds according to general Formulae I and II which are useful as emitters in OLED applications (see [0006]-[0007] & Abstract). Li suggests that their inventive compounds provide improved efficiency and operational lifetimes in lighting devices as compared to conventional materials (see [0085]). Li teaches exemplary compounds according to their general formulae including the complex PtON12-tBu (see Pg. 324) which is reproduced below. Li’s PtON12-tBu is a compound according to Li’s general Formula II as well as the sub-Formula II2 (see [0104] & Pg. 11) which is reproduced below. 
Li Formula II2: 
    PNG
    media_image1.png
    239
    337
    media_image1.png
    Greyscale
  Li PtON12-tBu: 
    PNG
    media_image2.png
    288
    341
    media_image2.png
    Greyscale


Li’s PtON12 is not a compound according to the instant claim because it is not substituted with at least one cyano group on the benzene and/or the carbazole ring of the ligand. However, Li suggests that the benzene ring in compounds of Formula II2 may be substituted with groups Rb wherein Rb represents a hydrogen (as seen in PtON12-tBu) or a cyano group (see [0094]), among others. Likewise, Li suggests that the carbazole ring in compounds of Formula II2 may be substituted with groups R2 and R3 wherein R2 and R3 represent a hydrogen (as seen in PtON12-tBu) or a cyano group (see [0107]), among others.
Furthermore, in the analogous art of metal complexes for use as emitters in the light emitting layer of an organic EL device, Kawabe teaches that a cyano group has the bulkiness of a substituent which is suitable for suppressing the structural variation of the metal complex and exhibits electron withdrawing properties which contributes to a shortening of the maximum luminescent wavelength (see [0066]). Therefore, provided the general formula and teachings of Li and provided Kawabe’s discussion of the benefits of cyano groups in suppressing structural variation and shortening emission wavelength, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute at least one of the hydrogens on the benzene and/or the carbazole in PtON12-tBu for a cyano group (i.e. to select at least one of the groups Rb, R2, or R3 to be a cyano). One would have done so with a reasonable expectation of success in practicing the invention of Li while achieving suppressed structural variation of the complex and/or a shortened emission wavelength as desired for a particular application. 
In the scenario wherein a single cyano group is attached, the above modification would result in the following three classes of compounds, referred to herein as LRb, LR2, and LR3.
LRb: 
    PNG
    media_image3.png
    434
    516
    media_image3.png
    Greyscale
           
LR2: 
    PNG
    media_image4.png
    410
    575
    media_image4.png
    Greyscale
    LR3: 
    PNG
    media_image5.png
    451
    500
    media_image5.png
    Greyscale


As an example, the compound class LRb is reproduced below for comparison to Formulae 1 and 1-1 of the instant claim(s). 
Instant: 
    PNG
    media_image6.png
    589
    643
    media_image6.png
    Greyscale
   LRb: 
    PNG
    media_image3.png
    434
    516
    media_image3.png
    Greyscale


As seen from the structures above, compounds of LRb are compounds according to the instant claims as follows:
M11 is Pt
L11 is a ligand represented by Formula 1-1 & n11 is 1
n12 is 0
A11 is a benzopyrazole according to Formula 2-24 & Y11 is N
T11 is O
k11 is 1 & k12 to k13 are each 0
E11 to E13 are each independently hydrogen
R11 is hydrogen & b11 is 5
R12-R13 and R15 are each hydrogen
R14 is an unsubstituted C4 alkyl group (a tert-butyl)
*1 to *4 each independently indicate a binding site to M11
L12, R16-R17, and Q1-Q3 are not required to be present

As noted above, the benzopyrazole ring corresponding to A11 is a group represented by the Formula 2-24 as required by the instant claim wherein R23 is hydrogen and X24 to X27 are each C(R24) to C(R27) respectively wherein R24-R27 are each hydrogen. 


    PNG
    media_image7.png
    210
    200
    media_image7.png
    Greyscale




Regarding Claims 12-13, Li in view of Kawabe teaches the organometallic compounds in the groups of LRb, LR2, and LR3 according to Claim 1 above. Said compounds are not compounds according to the instant claims 12-13 because the location of the cyano group is not specified. However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select the location of the cyano substituent in the group LRb as the location para to the metal coordination site on the benzene ring. Such a selection would have been a choice from a finite number of identified, predictable solutions of a bonding position for the cyano group on the benzene ring in LRb which is within the ambit of one of ordinary skill in the art. The ordinarily skilled artisan would have been motivated to produce additional compounds represented by Li’s Formula II2 having the benefits taught by the prior art combination in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E).  
Such a modification would yield the following compound, referred to herein as LRb-1 and reproduced below for comparison to Formula 1-11 of the instant claim. As seen from the structures, LRb-1 is a compound according to Formula 1-11 wherein the variables are as defined above with respect to Formulae 1 & 1-1. 

Instant: 
    PNG
    media_image8.png
    267
    372
    media_image8.png
    Greyscale
  LRb-1: 
    PNG
    media_image9.png
    601
    756
    media_image9.png
    Greyscale


Note that it also would have been obvious to one of ordinary skill in the art before the effective filing date to specifically select the cyano substituent in the group LR2 as the location para to the carbazole nitrogen on the right-hand 6-membered ring. Such a selection would have been a choice from a finite number of identified, predictable solutions of a bonding position for the cyano group on the carbazole ring in LR2 which is within the ambit of one of ordinary skill in the art. The ordinarily skilled artisan would have been motivated to produce additional compounds represented by Li’s Formula II2 having the benefits taught by the prior art combination in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E). Such a modification would yield a compound according to the instant Formula 1-12. 

Regarding Claim 15, Li in view of Kawabe teaches the organometallic compounds in the groups of LRb, LR2, and LR3 according to Claim 1 above. Said compounds are not compounds according to the instant claims at least because the location of the cyano group is not specified and because the benzopyrazole ring is not a group present in the structures of the instant claim. However, concerning the specific location of the cyano group, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select the location of the cyano substituent in the group LRb as the location para to the metal coordination site on the benzene ring. Such a selection would have been a choice from a finite number of identified, predictable solutions of a bonding position for the cyano group on the benzene ring in LRb which is within the ambit of one of ordinary skill in the art. The ordinarily skilled artisan would have been motivated to produce additional compounds represented by Li’s Formula II2 having the benefits taught by the prior art combination in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E).  
Likewise, concerning the identity of the benzopyrazole ring, note that the modified compound is a compound according to Li’s general Formula II which includes a five-membered  heterocyclic ring fused with an additional ring. However, Li also teaches compounds according to the general Formula I which are compounds in which do not require a ring fused to the five-membered ring (see [0007]-[0008]). Likewise, Li teaches exemplary compounds including an unfused pyrazole ring (see, for example, Pg. 43). That is to say, Li suggests that both the fused benzopyrazole and a singular pyrazole ring are suitable for use in the ligands of their inventive complexes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the compound above by substituting the benzopyrazole ring for a pyrazole ring. The substitution would have been one known element for another and one of ordinary skill in the art would reasonably expect the predictable result that the modified compound would remain useful as an emitter in the Li’s inventive OLEDs and would possess the benefits taught by the prior art combination. See MPEP § 2143(B).   
The above modifications would yield the following compound, referred to herein as LRb-1 and reproduced below for comparison to Compound 151 of the instant claim. As seen from the structures, LRb-2 is equivalent to the instant Compound 151. 

Instant: 
    PNG
    media_image10.png
    278
    307
    media_image10.png
    Greyscale
   LRb-2: 
    PNG
    media_image11.png
    426
    495
    media_image11.png
    Greyscale


Regarding Claims 16-19, Li in view of Kawabe teaches the organometallic compounds in the groups of LRb, LR2, and LR3 according to Claim 1 above. Li also suggests that organometallic compounds such as those described above, which are compounds according to their general Formulae, are useful as emitters in OLED applications (see [0006]-[0007] & Abstract). Likewise, Li teaches an organic light-emitting device (see Fig. 1) comprising a first electrode (anode 104), a second electrode (cathode 112) and an organic layer disposed between the first and second electrode wherein the organic layer includes an emission layer (108) (see [0192]). Li also teaches that the organic layer further comprises a hole transport region between the first electrode and the emission layer including a hole transport layer (106) and that the organic layer further comprises an electron transport region between the emission layer and the second electrode including an electron transport layer (110) (see [0192]). Regarding the emissive layer, Li suggests that the emissive layer may include a host as well as their inventive compounds as dopant (see [0194]). That is to say, the host is in an amount greater than an amount of the organometallic compound. 
Li in view of Kawabe does not explicitly teach an OLED including an organometallic compound in the groups of LRb, LR2, and LR3 as the dopant in the emissive layer. However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the OLED using one of said compounds above as the dopant in the emission layer because one of ordinary skill in the art would reasonably have expected the elements of the prior art to predictably maintain their respective properties or functions after they have been combined. Combining prior art elements according to known methods to yield predictable results. See MPEP § 2143(A).
	
Regarding Claim 20, although the instant claim is drawn to a diagnostic composition, the only positive limitation of the claimed composition is at least one organometallic compound of Claim 1. Claim 20 does not add any further structural limitations to the device and/or organometallic compound. Li in view of Kawabe teaches the organometallic compounds in the groups of LRb, LR2, and LR3 according to Claim 1, as described above, and does not include any components that would make it unfit for use as a diagnostic composition.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/R.E.R./Examiner, Art Unit 1789